People v Hale (2019 NY Slip Op 09086)





People v Hale


2019 NY Slip Op 09086


Decided on December 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 19, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Kapnick, González, JJ.


10596 1734/12

[*1] The People of the State of New York, Respondent,
vTerrance Hale, Defendant-Appellant.


Christina A. Swarns, Office of The Appellate Defender, New York (David Billingsley of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patricia Curran of counsel), for respondent.

Judgment, Supreme Court, New York County (Ann M. Donnelly, J.), rendered May 4, 2015, convicting defendant, after a jury trial, of assault in the first degree, aggravated assault upon a police officer and criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to an aggregate term of 25 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's rejection, after considering conflicting expert testimony, of defendant's insanity defense. Defendant did not prove by a preponderance of the evidence that he lacked substantial capacity to appreciate that his act of stabbing the victim was wrong (see Penal Law § 40.15).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 19, 2019
CLERK